Order entered January 8, 2013




                                                In The
                                    Court of tppeats
                             ifth istritt of exas at Pallas
                                        No. 05-13-00022-CV

                         IN RE DERICK DEWAYNE EVANS, Relator

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-1193

                                              ORDER
                          Before Justices Moseley, Francis, and Fillmore


       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party The State of Texas file its response by January 29, 2013.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Ted

Steinke, Ted Lyon, Jr., and Lori, Ordiway, counsel for real party, and to all counsel for relator.



                                                         Isl    JIM MOSELEY
                                                                JUSTICE